DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phebus et al. US 2012/0282022.
In regards to claim 27, Phebus discloses a method for material-removing machining of fillets (refer to splines of Phebus) on a workpiece by means of a tool, (end mill 536/1100B of Phebus), that is guided with a constant or varying contact point of the tool (end mill 536/1100B of Phebus ) on a fillet (see Figures 9, 9A-9E) (see also paragraphs [0090-0093]), wherein the fillet connects two adjoining surfaces of the workpiece with a round, tangentially adjoining transition on both sides of the fillet (see Figures 8A and 10, refer to fillets/splines 840S/1008S; 842S/1002S; 844S/1004S; 846S/1006S; 848S/1008S; which each connect two adjoining surfaces: 839T and 841T or 841T and 843T or 843T and 845T as per Figure 8D or 1003T and 1005T or 1005T and 1007T as in Figure 10), characterized in that the fillet (splines) is machined by means of the tool (end mill 536/1100B of Phebus), wherein the tool has a conical-convex 
In regards to claim 41, Phebus discloses the method as set forth in claim 27, Phebus also discloses that the conical-convex cutting edge contour on the flank of the tool is formed by a conical contour with a cone angle between the conical contour and an axis of the tool (Figure 9 and 9D, refer to cone angle set forth therein) and a convex bulge (Figure 11B, refer to the R1 and R2, which convexly bulge) emanating from the conical contour.  (Note that this claim has been interpreted as in annotated Figure 11B below, in the same manner as per Figures 1b and 2b of the Drawings as filed).



    PNG
    media_image1.png
    799
    839
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over White US 6,684,742 in view of Bailey US 2016/0265551.
In regards to claim 27, White discloses a method for material-removing machining on a workpiece by means of a tool, (end mill of White), that is guided with a constant or varying contact point of the tool on a workpiece (101 and 102 as in Figure 18), characterized in that the fillet (workpiece as shown in Figure 18) is machined by means of the tool, the tool has a conical-convex cutting edge contour on a flank of the tool (see Figure 18), wherein the contact point of the tool is positioned on the conical-convex cutting edge contour on the flank of the tool (see 
White discloses on column 4, lines 40-46 that the tool can be used for applications such as blisks and impellers, with constrained geometry where it is difficult or impossible to orient the tool perpendicular to the surface; and also that the tool can be used on more open/less constrained surfaces as well, and also in the same applications that traditional cutters are being used in.
However, White fails to explicitly disclose that the material being machined is a fillet of a workpiece that connects two adjoining surfaces of the workpiece with a round, tangentially adjoining transition on both sides of the fillet.

In view of this teaching of Bailey, it would have been obvious to have the workpiece of White be used to machine fillets of a workpiece that connects two adjoining surfaces of the workpiece with a round, tangentially adjoining transition of both sides of the fillet, as this concept of machining different workpiece including fillets, is known to those skilled in the art, and White has explicitly stated that the device may be used on other workpieces (column 4, lines 40-46 of White).  
In regards to claim 41, White as modified discloses the method as set forth in claim 27, White as modified also discloses that the conical-convex cutting edge contour on the flank of the tool is formed by a conical contour with a cone angle between the conical contour and an axis of the tool (Figure 18 of White, note that since the shape of the tool is conical, then it has a cone angle between the contour and the axis of the tool) and a convex bulge (Figure 18 of White, note that the overall flank contour of the tool is convex and bulging from the conical contour) emanating from the conical contour.  (Note that this claim has been interpreted as in annotated Figure 18 below, in the same manner as per Figures 1b and 2b of the Drawings as filed)

    PNG
    media_image2.png
    589
    363
    media_image2.png
    Greyscale

Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 27 and 41 has been withdrawn.
Rejections based on Prior Art
Applicant’s arguments filed on 04/19/2021 with respect to claims  27 and 41 and the White reference, have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over of White US 6,684,742 in view of Bailey US 2016/0265551 has been incorporated as aforementioned.
Applicant's arguments filed 04/19/2021, with respect to claims 27 and 41 and the Phebus reference have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 regarding the Phebus reference and claim 27, that Phebus does not teach or suggests that the tool is “moved with the contact point on a plurality of contact paths extending in a longitudinal direction of the fillet and is inclined sideways relative to the filled”. 
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Phebus tool is moved with the contact point on a plurality of contact paths, 846S as in Figures 9 and 9D, extending in a longitudinal direction of the fillet.  As in Figures 5, 9 and 9D, note that as per longitudinal arrows 901/539, the tool is moved longitudinally along the fillet, from a first contact path located at a first upper-most longitudinal position on the workpiece, and continuously moves longitudinally to a plurality of contact paths all the way until the tool is retracted as indicated by directional arrows 540.  As per definition of “path” as being “the continuous series of positions that can be assumed in any motion by a moving system” https://www.merriam-webster.com/dictionary/path, note that since the tool moves, along a longitudinal 
It is noted, than since a “plurality of contact paths” does not necessarily mean that the paths are different from one another, then the Examiner’s interpretation of the plurality of contact paths being all disposed along the same longitudinal direction, is not precluded.  The Examiner suggests further defining from where to where are these “plurality of paths” taken from.
Applicant argues on page 9 regarding the Phebus reference and claim 27, that Phebus does not teach or suggest “fillet connects two adjoining surfaces of the workpiece with a round, tangentially adjoining transition on both sides of the fillet”.  
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Phebus discloses a fillet (see Figures 9, 9A-9E) (see also paragraphs [0090-0093]), wherein the fillet connects two adjoining surfaces of the workpiece with a round, tangentially adjoining transition on both sides of the fillet.  Particularly, note that Figures 8A and 10, fillets/splines 840S/1008S; 842S/1002S; 844S/1004S; 846S/1006S; 848S/1008S; which are round and tangentially join two adjoining surfaces: 839T and 841T or 841T and 843T or 843T and 845T as per Figure 8D or 1003T and 1005T or 1005T and 1007T as in Figure 10.  Accordingly, the Examiner’s interpretation is not precluded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722